


110 HR 5897 IH: To establish a health registry to ensure that certain

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5897
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Barrow (for
			 himself, Mr. Thompson of Mississippi,
			 and Mr. Towns) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To establish a health registry to ensure that certain
		  individuals who may have been exposed to formaldehyde in a travel trailer have
		  an opportunity to register for such registry and receive medical treatment for
		  such exposure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Travel
			 Trailer Residents’ Health Registry Act.
		2.Establishment of
			 registryNot later than 180
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Secretary of Health and Human Services,
			 shall—
			(1)establish and
			 maintain a health registry for eligible individuals who may have been exposed
			 to formaldehyde in a travel trailer;
			(2)include any
			 information in such registry that the Secretary of Health and Human Services
			 determines necessary to ascertain and monitor the health effects of the
			 exposure to formaldehyde in a travel trailer by eligible individuals;
			(3)develop a public
			 information campaign to inform eligible individuals about the health registry,
			 including how and where to register and the benefits of registering; and
			(4)periodically
			 notify eligible individuals of significant developments in the study and
			 treatment of conditions associated with exposure to formaldehyde.
			3.Treatment and
			 study of health effects
			(a)Examination of
			 eligible individuals
				(1)In
			 generalThe Secretary of
			 Homeland Security shall enter into an agreement with the Secretary of Health
			 and Human Services to provide initial and ongoing health examinations,
			 consultations, and mental health counseling free of charge to each eligible
			 individual for the purposes of—
					(A)assisting eligible
			 individuals with any health effects associated with exposure to formaldehyde in
			 a travel trailer;
					(B)ascertaining and
			 monitoring the health effects on each eligible individual of exposure to
			 formaldehyde in such a trailer; and
					(C)completing the
			 epidemiological study required under subsection (b).
					(2)Information
			 feedbackSuch health consultation and mental health counseling
			 described in paragraph (1) shall provide to each eligible individual
			 information regarding the examination results for such individual, as well as
			 any available information concerning ongoing developments in the study and
			 treatment of conditions associated with exposure to formaldehyde.
				(b)Epidemiological
			 studyNot later than 90 days after the establishment of the
			 health registry under section 2, the Secretary of Health and Human Services
			 shall commence an epidemiological study of the immediate and long-term effects
			 of exposure to formaldehyde in a travel trailer sufficient to further
			 understand the immediate and long-term medical needs of eligible
			 individuals.
			4.Report to
			 Congress
			(a)Report by
			 independent scientific organizationThe Secretary of Health and
			 Human Services shall enter into an agreement with an independent scientific
			 organization to submit a report to Congress, not later than 18 months after the
			 establishment of the registry, containing the following:
				(1)Effectiveness of
			 secretariesAn assessment of the effectiveness of actions taken
			 by the Secretaries of the Department of Homeland Security and the Department of
			 Health and Human Services to collect and maintain information on the health
			 consequences of exposure to formaldehyde in a travel trailer.
				(2)Collection and
			 maintenanceRecommendations to improve the collection and
			 maintenance of such information.
				(3)Medical
			 needsUsing the ongoing epidemiological study under section 3(b),
			 recommendations regarding the most effective and prudent means of addressing
			 the medical needs of eligible individuals, as such needs relate to conditions
			 likely to result from exposure to formaldehyde in a travel trailer.
				5.FundingThere are authorized to be appropriated such
			 sums as may be necessary to carry out this Act.
		6.Definitions
			(a)Travel
			 trailersFor the purposes of this Act, the term travel
			 trailer means any temporary housing unit provided by the Federal
			 Government to individuals displaced by a major disaster that occurred between
			 August 29, 2005, and January 1, 2008.
			(b)Eligible
			 individualsFor the purposes of this Act, the term
			 eligible individual means any individual who—
				(1)lawfully resided
			 in a travel trailer; and
				(2)applied or applies
			 for inclusion on the health registry established pursuant to this Act.
				
